                                                                                              DISTR
                                                                  ES
              Case 3:19-cv-04337-EMC Document 41 Filed 11/05/20 ATPage 1ICof
                                                                          T C2
                                                                                    T




                                                                                                             O
                                                                               S




                                                                                                              U
                                                                              ED




                                                                                                               RT
                                                                                                    TED




                                                                          UNIT
1    Amy L. Bennecoff (275805)                                                              GRAN




                                                                                                                      R NIA
     Kimmel & Silverman, P.C.
2    30 East Butler Pike                                                                                 . Chen
                                                                                                  dward M




                                                                          NO
                                                                                        Judge E




                                                                                                                      FO
     Ambler, PA 19002




                                                                           RT




                                                                                                                  LI
3                                                                                  ER




                                                                              H




                                                                                                              A
     Telephone: 215-540-8888                                                            N                 F
                                                                                                                  C
                                                                                            D IS T IC T O
     Facsimile: 215-540-8817                                                                      R
4
     teamkimmel@creditlaw.com
5    Attorney for Plaintiff

6
                           IN THE UNITED STATES DISTRICT COURT
7                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

8    SOCORRO SALAS,                               §
                                                  §
9
                    Plaintiff,                    §      Civil Action No. 3:19-cv-04337-EMC
                                                  §
10
                    v.                            §
11                                                §
     WELLS FARGO BANK, NA,                        §
12                                                §
                    Defendant.                    §
13                                                §
                                                  §
14

15                                    STIPULATION TO DISMISS
16
     TO THE CLERK:
17
            Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal
18

19   with prejudice and with each party to bear its own costs and fees.

20

21     /s/ Adam Andrew Vukovic                              /s/ Amy L. Bennecoff Ginsburg
        Adam Andrew Vukovic                                  Amy L. Bennecoff Ginsburg Esq.
22
        Severson & Werson                                    Kimmel & Silverman, P.C.
        One Embarcadero Center, Suite 2600                   30 East Butler Pike
23
        San Francisco, CA 94111                              Ambler, PA 19002
24      Phone: (415) 398-3344                                Phone: (215) 540-8888
        Fax: (415) 956-0439                                  Fax: (215) 540-8817
25      Email: aav@severson.com                              Email: aginsburg@creditlaw.com
        Attorney for Defendant                               Attorney for the Plaintiff
26
        Date: November 2, 2020                              Date: November 2, 2020
27

28                                                 -1-

                                         STIPULATION FOR DISMISSAL

                                                                                                       5:19-cv-00559-BLF
27
               Case 3:19-cv-04337-EMC Document 41 Filed 11/05/20 Page 2 of 2

1

2                                  CERTIFICATE OF SERVICE
3
           I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of
4
     the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF
5
     system:
6

7      Adam Andrew Vukovic
       Severson & Werson
8      One Embarcadero Center, Suite 2600
       San Francisco, CA 94111
9      Phone: (415)398-3344
       Fax: (415) 956-0439
10     Email: aav@severson.com
       Attorney for Defendant
11

12

13   DATED: November 2, 2020                    /s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg Esq.
14                                              Kimmel & Silverman, P.C.
                                                30 East Butler Pike
15                                              Ambler, PA 19002
                                                Tel: 215-540-8888
16                                              Fax: 215-540-8817
                                                Email: teamkimmel@creditlaw.com
17
                                                Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28                                               -2-

                                       STIPULATION FOR DISMISSAL

                                                                                     5:19-cv-00559-BLF
27
